Exhibit 10.1

 



EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (this “Agreement”), dated as of [●], 2019, among Repay
Holdings Corporation, a Delaware corporation, Hawk Parent Holdings, LLC, a
Delaware limited liability company, and the holders, other than the Corporation,
of LLC Units (as defined herein) from time to time party hereto.

 

WHEREAS, the parties hereto desire to provide for the exchange of LLC Units for
shares of Class A Common Stock (as defined herein), on the terms and subject to
the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

SECTION 1.1.   Definitions

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Cash Amount” means the amount of cash equal to the Cash Amount Per Share
multiplied by the number of LLC Units transferred in connection with the
applicable Exchange multiplied by the Exchange Rate.

 

“Cash Amount Per Share” means the amount of cash per share of Class A Common
Stock equal to the Value of such share of Class A Common Stock.

 

“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of the Corporation.

 

“Class V Common Stock” means the Class V common stock, par value $0.01 per
share, of the Corporation.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Corporation” means Repay Holdings Corporation, a Delaware Corporation, and any
successor thereto.

 

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means, at any time, the number of shares of Class A Common Stock
for which an LLC Unit is entitled to be exchanged at such time. On the date of
this Agreement, the Exchange Rate shall be 1 for 1, subject to adjustment
pursuant to Section 2.2 hereof.

 



 

 



 

“Hawk Parent Holdings LLC” means Hawk Parent Holdings LLC, a Delaware limited
liability company, and any successor thereto.

 

“Hawk Parent Holdings LLC Agreement” means the Second Amended and Restated
Limited Liability Company Agreement of Hawk Parent Holdings LLC, dated on or
about the date hereof, as such agreement may be amended from time to time.

 

“LLC Unit” means (i) each Class A Unit (as such term is defined in the Hawk
Parent Holdings LLC Agreement) issued as of the date hereof and (ii) each Class
A Unit or other interest in Hawk Parent Holdings LLC that may be issued by Hawk
Parent Holdings LLC in the future that is designated by the Corporation as an
“LLC Unit”.

 

“LLC Unitholder” means each holder of one or more LLC Units that may from time
to time be a party to this Agreement.

 

“Permitted Transferee” has the meaning given to such term in Section 3.1 of this
Agreement.

 

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange or another national securities exchange or designated for quotation on
the NASDAQ National Market, or any successor to any of the foregoing.

 

“Unvested Units” has the meaning given to such term in the Hawk Parent Holdings
LLC Agreement.

 

“Value” means, with respect to any outstanding share of Class A Common Stock
that is Publicly Traded, the volume weighted average price per share on the date
of receipt of the applicable written election of Exchange. If the shares of
Class A Common Stock are not Publicly Traded, the Value of a share of Class A
Common Stock means the amount that a holder of a share of Class A Common Stock
would receive if each of the assets of the Corporation were to be sold for its
fair market value on the date of delivery of the applicable written election of
Exchange, the Corporation were to pay all of its outstanding liabilities, and
the remaining proceeds were to be distributed to the holders of the
Corporation’s equity. Such Value shall be determined by the Corporation, acting
in good faith and based upon a commercially reasonable estimate of the amount
that would be realized by the Corporation if each asset of the Corporation (and
each asset of each partnership, limited liability company, trust, joint venture
or other entity in which the Corporation owns a direct or indirect interest)
were sold to an unrelated purchaser in an arms’ length transaction where neither
the purchaser nor the seller were under economic compulsion to enter into the
transaction (without regard to any discount in value as a result of the
Corporation’s minority interest in any property or any illiquidity of the
Corporation’s interest in any property).

 



 2 

 



 

ARTICLE II 

 

SECTION 2.1.   Exchange of LLC Units for Class A Common Stock.

 

(a)  From and after the six-month anniversary of the date of the consummation of
the transactions described in the Corporation’s Registration Statement on Form
S-4 (File No. [●]), each LLC Unitholder shall be entitled at any time and from
time to time, upon the terms and subject to the conditions hereof, to surrender
LLC Units (other than Unvested Units) to Hawk Parent Holdings LLC in exchange
for the delivery to the exchanging LLC Unitholder of, in the sole and absolute
discretion of the Corporation, either (i) a number of shares of Class A Common
Stock that is equal to the product of the number of LLC Units surrendered
multiplied by the Exchange Rate or (ii) pursuant to Section 2.4, the Cash Amount
(such exchange, an “Exchange”); provided, that any such Exchange is for a
minimum of the lesser of 5,000 LLC Units (which minimum shall be equitably
adjusted in accordance with any adjustments to the Exchange Rate) or all of the
LLC Units (other than Unvested Units) held by such LLC Unitholder.

 

(b)  An LLC Unitholder shall exercise its right to make an Exchange as set forth
in Section 2.1(a) above by delivering to the Corporation and to Hawk Parent
Holdings LLC a written election of exchange in respect of the LLC Units to be
exchanged substantially in the form of Exhibit A hereto and any certificates, if
any, representing LLC Units, duly executed by such holder or such holder’s duly
authorized attorney, in each case delivered during normal business hours at the
principal executive offices of the Corporation and of Hawk Parent Holdings LLC.
As promptly as practicable following the delivery of such a written election of
exchange (and the concurrent consummation of the transfer of LLC Units from such
LLC Unitholder to the Corporation, for the account of Hawk Parent Holdings LLC,
in connection therewith), Hawk Parent Holdings LLC shall deliver or cause to be
delivered at the offices of the then-acting registrar and transfer agent of the
Class A Common Stock or, if there is no then-acting registrar and transfer agent
of the Class A Common Stock, at the principal executive offices of the
Corporation, the number of shares of Class A Common Stock deliverable upon such
Exchange, registered in the name of the relevant exchanging LLC Unitholder or
its designee, or the Cash Amount, as applicable. Notwithstanding the foregoing,
if the Class A Common Stock is settled through the facilities of The Depository
Trust Company, and the exchanging LLC Unitholder is permitted to hold shares of
Class A Common Stock through The Depository Trust Company, Hawk Parent Holdings
LLC will, subject to Section 2.1(c) hereof, upon the written instruction of an
exchanging LLC Unitholder, use its reasonable best efforts to deliver or cause
to be delivered the shares of Class A Common Stock deliverable to such
exchanging LLC Unitholder, through the facilities of The Depository Trust
Company, to the account of the participant of The Depository Trust Company
designated by such exchanging LLC Unitholder. The Corporation, including in its
capacity as the Managing Member of Hawk Parent Holdings LLC, shall take such
actions as may be required to ensure the performance by Hawk Parent Holdings LLC
of its obligations under this Section 2(b) and the foregoing Section 2(a),
including the issuance and sale of shares of Class A Common Stock to or for the
account of Hawk Parent Holdings LLC in exchange for the delivery to the
Corporation of a number of LLC Units that is equal to the number of LLC Units
surrendered by an exchanging LLC Unitholder. Any LLC Unitholder that surrenders
all of the LLC Units held by such LLC Unitholder to the Corporation, for the
account of Hawk Parent Holdings LLC, pursuant to this Section 2.1(b) shall
concurrently surrender all shares of Class V Common Stock held by such LLC
Unitholder (including any fractions thereof) to the Corporation for no
consideration.

 



 3 

 



 

(c)  Hawk Parent Holdings LLC and each exchanging LLC Unitholder shall bear its
own expenses in connection with the consummation of any Exchange, whether or not
any such Exchange is ultimately consummated, except that Hawk Parent Holdings
LLC shall bear any transfer taxes, stamp taxes or duties, or other similar taxes
in connection with, or arising by reason of, any Exchange; provided, however,
that if any shares of Class A Common Stock are to be delivered in a name other
than that of the LLC Unitholder that requested the Exchange, then such LLC
Unitholder and/or the person in whose name such shares are to be delivered shall
pay to Hawk Parent Holdings LLC the amount of any transfer taxes, stamp taxes or
duties, or other similar taxes in connection with, or arising by reason of, such
Exchange or shall establish to the reasonable satisfaction of Hawk Parent
Holdings LLC that such tax has been paid or is not payable.

 

(d)  Notwithstanding anything to the contrary herein, to the extent the
Corporation or Hawk Parent Holdings LLC shall determine that LLC Units do not
meet the requirements of Treasury Regulation section 1.7704-1(h), the
Corporation or Hawk Parent Holdings LLC may impose such restrictions on Exchange
as the Corporation or Hawk Parent Holdings LLC may determine to be necessary or
advisable so that Hawk Parent Holdings LLC is not treated as a “publicly traded
partnership” under Section 7704 of the Code; provided, that each LLC Unitholder
shall be entitled at any time to exchange LLC Units for Class A Common Stock,
provided that the aggregate number of LLC Units surrendered by such LLC
Unitholder in any such Exchange is greater than 2% of the then-outstanding LLC
Units (provided that such Exchange constitutes part of a “block transfer” within
the meaning of Treasury Regulation Section 1.7704-1(e)(2)). Notwithstanding
anything to the contrary herein, no Exchange shall be permitted (and, if
attempted, shall be void ab initio) if, in the good faith determination of the
Corporation or of Hawk Parent Holdings LLC, such an Exchange would pose a
material risk that Hawk Parent Holdings LLC would be a “publicly traded
partnership” under Section 7704 of the Code.

 

(e)  For the avoidance of doubt, and notwithstanding anything to the contrary
herein, an LLC Unitholder shall not be entitled to effect an Exchange to the
extent the Corporation determines that such Exchange (i) would be prohibited by
law or regulation (including, without limitation, the unavailability of any
requisite registration statement filed under the U.S. Securities Act of 1933, as
amended (the “Securities Act”), or any exemption from the registration
requirements thereunder) or (ii) would not be permitted under any other
agreements with the Corporation or its subsidiaries to which such LLC Unitholder
may be party (including, without limitation, the Hawk Parent Holdings LLC
Agreement) or any written policies of the Corporation related to unlawful or
inappropriate trading applicable to its directors, officers or other personnel.

 

(f)   The Corporation may adopt reasonable procedures for the implementation of
the exchange provisions set forth in this Article II, including, without
limitation, procedures for the giving of notice of an election of exchange.

 



 4 

 



 

SECTION 2.2.   Adjustment. The Exchange Rate shall be adjusted accordingly if
there is: (a) any subdivision (by any unit split, unit distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse unit split, reclassification, reorganization, recapitalization or
otherwise) of the LLC Units that is not accompanied by an identical subdivision
or combination of the Class A Common Stock or (b) any subdivision (by any stock
split, stock dividend or distribution, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse stock split,
reclassification, reorganization, recapitalization or otherwise) of the Class A
Common Stock that is not accompanied by an identical subdivision or combination
of the LLC Units. If there is any reclassification, reorganization,
recapitalization or other similar transaction in which the Class A Common Stock
are converted or changed into another security, securities or other property,
then upon any subsequent Exchange, an exchanging LLC Unitholder shall be
entitled to receive the amount of such security, securities or other property
that such exchanging LLC Unitholder would have received if such Exchange had
occurred immediately prior to the effective time of such reclassification,
reorganization, recapitalization or other similar transaction, taking into
account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction. Except as may be required in the immediately
preceding sentence, no adjustments in respect of distributions shall be made
upon the exchange of any LLC Unit.

 

SECTION 2.3.   Class A Common Stock to be Issued.

 

(a)  The Corporation shall at all times reserve and keep available out of its
authorized but unissued Class A Common Stock, solely for the purpose of issuance
upon an Exchange, such number of shares of Class A Common Stock as may be
deliverable upon any such Exchange; provided, that nothing contained herein
shall be construed to preclude Hawk Parent Holdings LLC from satisfying its
obligations in respect of the Exchange of the LLC Units by delivery of shares of
Class A Common Stock which are held in the treasury of the Corporation or are
held by Hawk Parent Holdings LLC or any of their subsidiaries or by delivery of
purchased shares of Class A Common Stock (which may or may not be held in the
treasury of the Corporation or held by any subsidiary thereof), or by delivery
of the Cash Amount. The Corporation and Hawk Parent Holdings LLC covenant that
all Class A Common Stock issued upon an Exchange will, upon issuance, be validly
issued, fully paid and non-assessable.

 

(b)  The Corporation and Hawk Parent Holdings LLC shall at all times ensure that
the execution and delivery of this Agreement by each of the Corporation and Hawk
Parent Holdings LLC and the consummation by each of the Corporation and Hawk
Parent Holdings LLC of the transactions contemplated hereby (including without
limitation, the issuance of the Class A Common Stock) have been duly authorized
by all necessary corporate or limited liability company action, as the case may
be, on the part of the Corporation and Hawk Parent Holdings LLC, including, but
not limited to, all actions necessary to ensure that the acquisition of shares
of Class A Common Stock pursuant to the transactions contemplated hereby, to the
fullest extent of the Corporation’s board of directors’ power and authority and
to the extent permitted by law, shall not be subject to any “moratorium,”
“control share acquisition,” “business combination,” “fair price” or other form
of anti-takeover laws and regulations of any jurisdiction that may purport to be
applicable to this Agreement or the transactions contemplated hereby.

 

(c)  The Corporation and Hawk Parent Holdings LLC covenant and agree that, to
the extent that a registration statement under the Securities Act is effective
and available for shares of Class A Common Stock to be delivered with respect to
any Exchange, shares that have been registered under the Securities Act shall be
delivered in respect of such Exchange. In the event that any Exchange in
accordance with this Agreement is to be effected at a time when any required
registration has not become effective or otherwise is unavailable, upon the
request and with the reasonable cooperation of the LLC Unitholder requesting
such Exchange, the Corporation and Hawk Parent Holdings LLC shall use
commercially reasonable efforts to promptly facilitate such Exchange pursuant to
any reasonably available exemption from such registration requirements. The
Corporation and Hawk Parent Holdings LLC shall use commercially reasonable
efforts to list the Class A Common Stock required to be delivered upon exchange
prior to such delivery upon each national securities exchange or inter-dealer
quotation system upon which the outstanding Class A Common Stock may be listed
or traded at the time of such delivery.

 



 5 

 



 

SECTION 2.4.   Exchange for Cash Amount. Notwithstanding anything to the
contrary in this Article II, by delivery of an written election of Exchange
pursuant to Section 2.1(a), the applicable holder shall be deemed to have
offered to sell its shares of Class A Common Stock described in the written
election of Exchange to the Corporation, and the Corporation may, in its sole
and absolute discretion, by means of delivery of a notice to such effect on the
day immediately following the delivery of such written election of Exchange,
elect to purchase directly and acquire such shares of Class A Common Stock by
paying to such holder the Cash Amount, whereupon the Corporation shall acquire
the shares of Class A Common Stock offered for Exchange by such holder. As
promptly as practicable following the delivery of notice, the Corporation shall
deposit or cause to be deposited the Cash Amount in the account of such
exchanging holder specified in its written election of Exchange. In the event
that the Corporation does not deliver such notice of such election to pay the
Cash Amount on the day immediately following the delivery of such written
election of Exchange, it shall be deemed to have elected to settle the Exchange
with shares of Class A Common Stock.

 

ARTICLE III 

 

SECTION 3.1.   Additional LLC Unitholders. To the extent an LLC Unitholder
validly transfers any or all of such holder’s LLC Units to another person in a
transaction in accordance with, and not in contravention of, the Hawk Parent
Holdings LLC Agreement or any other agreement or agreements with the Corporation
or any of its subsidiaries to which a transferring LLC Unitholder may be party,
then such transferee (each, a “Permitted Transferee”) shall have the right to
execute and deliver a joinder to this Agreement, substantially in the form of
Exhibit B hereto, whereupon such Permitted Transferee shall become an LLC
Unitholder hereunder. To the extent Hawk Parent Holdings LLC issues LLC Units in
the future, Hawk Parent Holdings LLC shall be entitled, in its sole discretion,
to make any holder of such LLC Units an LLC Unitholder hereunder through such
holder’s execution and delivery of a joinder to this Agreement, substantially in
the form of Exhibit B hereto.

 

SECTION 3.2.   Addresses and Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this Section
3.2):

 

(a) If to the Corporation, to:

 

Repay Holdings Corporation

c/o Repay Holdings, LLC

3 West Paces Ferry Road, Suite 200

Atlanta, Georgia 30305

Attention: John A. Morris, CEO

Phone: (404) 504-7474

Email: jmorris@repayonline.com

 



 6 

 



 

(b) If to Hawk Parent Holdings LLC, to:

 

c/o Repay Holdings, LLC

3 West Paces Ferry Road, Suite 200

Atlanta, Georgia 30305

Attention: John A. Morris, CEO

Phone: (404) 504-7474

Email: jmorris@repayonline.com

 

(c) If to any LLC Unitholder, to the address and other contact information set
forth in the records of Hawk Parent Holdings LLC from time to time.

 

SECTION 3.3.   Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

 

SECTION 3.4.   Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

 

SECTION 3.5.   Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

SECTION 3.6.   Amendment. The provisions of this Agreement may be amended only
by the affirmative vote or written consent of each of (i) the Corporation, (ii)
Hawk Parent Holdings LLC and (iii) LLC Unitholders holding at least a majority
of the then outstanding LLC Units (excluding LLC Units held by the Corporation);
provided that no amendment may materially, disproportionately and adversely
affect the rights of an LLC Unitholder (other than the Corporation and its
subsidiaries) without the consent of such LLC Unitholder (or, if there is more
than one such LLC Unitholder that is so affected, without the consent of a
majority in interest of such affected LLC Unitholders (other than the
Corporation and its subsidiaries) in accordance with their holdings of LLC
Units).

 

SECTION 3.7.   Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

 



 7 

 



 

SECTION 3.8.   Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)  Any and all disputes which cannot be settled amicably with respect to this
Agreement, including any action (at law or in equity), claim, litigation, suit,
arbitration, hearing, audit, review, inquiry, proceeding, investigation or
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement or any matter arising out of or in connection
with this Agreement and the rights and obligations arising hereunder or
thereunder, or for recognition and enforcement of any judgment in respect of
this Agreement and the rights and obligations arising hereunder or thereunder
brought by a party hereto or its successors or assigns, shall be brought and
determined exclusively in the Delaware Chancery Court, or if such court shall
not have jurisdiction, any federal court located in the State of Delaware, or,
if neither of such courts shall have jurisdiction, any other Delaware state
court. Each of the parties hereby irrevocably submits with regard to any such
dispute for itself and in respect of its property, generally and
unconditionally, to the sole and exclusive personal jurisdiction of the
aforesaid courts and agrees that it will not bring any dispute relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each party irrevocably consents to service of
process in any dispute in any of the aforesaid courts by the mailing of copies
thereof by registered or certified mail, postage prepaid, or by recognized
overnight delivery service, to such party at such party’s address referred to in
Section 3.2. Each party hereby irrevocably and unconditionally waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action
brought by any party with respect to this Agreement (i) any claim that it is not
personally subject to the jurisdiction of the aforesaid courts for any reason
other than the failure to serve process in accordance with this Section 3.8;
(ii) any claim that it or its property is exempt or immune from the jurisdiction
of any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise); or (iii) any
objection which such party may now or hereafter have (A) to the laying of venue
of any of the aforesaid actions arising out of or in connection with this
Agreement brought in the courts referred to above; (B) that such action brought
in any such court has been brought in an inconvenient forum and (C) that this
Agreement, or the subject matter hereof or thereof, may not be enforced in or by
such courts.

 

(b)  To the extent that any party has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself, or to such party’s property, each such
party hereby irrevocably waives such immunity in respect of such party’s
obligations with respect to this Agreement.

 

(c) Each party acknowledges that it is knowingly and voluntarily agreeing to the
choice of Delaware law to govern this agreement and to the jurisdiction of
Delaware courts in connection with proceedings brought hereunder. The parties
intend this to be an effective choice of Delaware law and an effective consent
to jurisdiction and service of process under 6 del. C. § 2708.

 



 8 

 



 

(d) Each party, for itself and its affiliates, hereby irrevocably and
unconditionally waives to the fullest extent permitted by applicable law all
right to trial by jury in any action or counterclaim (whether based on contract,
tort or otherwise) arising out of or relating to the actions of the parties or
their respective affiliates pursuant to this Agreement or the other transaction
documents in the negotiation, administration, performance or enforcement hereof
or thereof.

 

(i)   The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in this Section 3.8(c) and such parties agree
not to plead or claim the same.

 

SECTION 3.9.   Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” format
data file) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed and delivered shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Copies of executed counterparts transmitted by telecopy, by
e-mail delivery of a “.pdf” format data file or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 3.9.

 

SECTION 3.10.  Tax Treatment. This Agreement shall be treated as part of the
partnership agreement of Hawk Parent Holdings LLC as described in Section 761(c)
of the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury
Regulations promulgated thereunder. As required by the Code and the Treasury
Regulations, the parties shall report any Exchange consummated hereunder as a
taxable sale of the LLC Units by an LLC Unitholder to the Corporation, and no
party shall take a contrary position on any income tax return, amendment thereof
or communication with a taxing authority unless an alternate position is
permitted under the Code and Treasury Regulations and the Corporation consents
in writing, such consent not to be unreasonably withheld, conditioned, or
delayed. Further, in connection with any Exchange consummated hereunder, Hawk
Parent Holdings LLC and/or the Corporation shall provide the exchanging LLC
Unitholder with all reasonably necessary information to enable the exchanging
LLC Unitholder to file its income Tax returns for the taxable year that includes
the Exchange, including information with respect to Code Section 751 assets
(including relevant information regarding “unrealized receivables” or “inventory
items”) and Section 743(b) basis adjustments as soon as practicable and in all
events within 60 days following the close of such taxable year (and use
commercially reasonable efforts to provide estimates of such information within
90 days of the applicable Exchanges).

 

SECTION 3.11. Withholding. The Corporation and Hawk Parent Holdings LLC shall be
entitled to deduct and withhold from any payment made to a LLC Unitholder
pursuant to any Exchange consummated under this Agreement all Taxes that each of
the Corporation and Hawk Parent Holdings LLC is required to deduct and withhold
with respect to such payment under the Code (or any other provision of
applicable law), including, without limitation, Section 1446(f) of the Code.
Hawk Parent Holdings LLC may at its sole discretion reduce the Class A Common
Stock issued to a LLC Unitholder in an Exchange in an amount that corresponds to
the amount of the required withholding described in the immediately preceding
sentence and all such amounts shall be treated as having been paid to such LLC
Unitholder.

 



 9 

 



 

SECTION 3.11.   Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to
specific performance of the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.

 

SECTION 3.12.   Independent Nature of LLC Unitholders’ Rights and Obligations.
The obligations of each LLC Unitholder hereunder are several and not joint with
the obligations of any other LLC Unitholder, and no LLC Unitholder shall be
responsible in any way for the performance of the obligations of any other LLC
Unitholder hereunder. The decision of each LLC Unitholder to enter into to this
Agreement has been made by such LLC Unitholder independently of any other LLC
Unitholder. Nothing contained herein, and no action taken by any LLC Unitholder
pursuant hereto, shall be deemed to constitute the LLC Unitholders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the LLC Unitholders are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
hereby. The Corporation acknowledges that the LLC Unitholders are not acting in
concert or as a group, and the Corporation will not assert any such claim, with
respect to such obligations or the transactions contemplated hereby.

 

SECTION 3.13.   Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware, without regards
to its principles of conflicts of laws.

 

 

[Remainder of Page Intentionally Left Blank]



 

 10 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 





  REPAY HOLDINGS CORPORATION         By:                  Name: [●]   Title: [●]
        HAWK PARENT HOLDINGS LLC         By:   Name: [●]   Title: [●]        
LLC UNITHOLDERS         By:   Name:  [●]   Title: [●]

 



[Signature Page – Exchange Agreement]





 



 

 



 

EXHIBIT A

 

FORM OF
ELECTION OF EXCHANGE

 

Repay Holdings Corporation

c/o Repay Holdings, LLC

3 West Paces Ferry Road, Suite 200

Atlanta, Georgia 30305

Attention: John A. Morris, CEO

 

Hawk Parent Holdings LLC

c/o Repay Holdings, LLC

3 West Paces Ferry Road, Suite 200

Atlanta, Georgia 30305

Attention: John A. Morris, CEO

 

Reference is hereby made to the Exchange Agreement, dated as of  [●], 2019 (the
“Exchange Agreement”), among Repay Holdings Corporation, a Delaware corporation,
Hawk Parent Holdings LLC, a Delaware limited liability company, and the holders
of LLC Units (as defined herein) from time to time party thereto. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Exchange Agreement.

 

The undersigned LLC Unitholder hereby transfers to the Corporation, for the
account of Hawk Parent Holdings LLC, the number of LLC Units set forth below in
exchange for shares of Class A Common Stock to be issued in its name as set
forth below, as set forth in the Exchange Agreement.

 

Legal Name of LLC Unitholder: _______________________________________________

 

Address: ______________________________________________________________________

 

Number of LLC Units to be exchanged: _______________________

 

Account information for deposit of Cash Amount, if applicable:

 

Bank Name: ___________________________________________

 

ABA No.: _____________________________________________

 

Account No.: __________________________________________

 

Account Name: ________________________________________

 



 

 



 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms hereof, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and the availability of equitable
remedies; (iii) the LLC Units subject to this Election of Exchange are being
transferred to the Corporation free and clear of any pledge, lien, security
interest, encumbrance, equities or claim; and (iv) no consent, approval,
authorization, order, registration or qualification of any third party or with
any court or governmental agency or body having jurisdiction over the
undersigned or the LLC Units subject to this Election of Exchange is required to
be obtained by the undersigned for the transfer of such LLC Units to the
Corporation.

 

The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation or of Hawk Parent Holdings LLC as the attorney of the undersigned,
with full power of substitution and resubstitution in the premises, to do any
and all things and to take any and all actions that may be necessary to transfer
to the Corporation, for the account of Hawk Parent Holdings LLC, the LLC Units
subject to this Election of Exchange and to deliver to the undersigned the
shares of Class A Common Stock to be delivered in exchange therefor.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 



  Name:            Dated:  

 



 

 

 



EXHIBIT B

 

FORM OF
JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of [●], 2019 (the “Exchange Agreement”), among Repay
Holdings Corporation, a Delaware corporation (the “Corporation”), Hawk Parent
Holdings LLC, a Delaware limited liability company, and each of the LLC
Unitholders from time to time party thereto. Capitalized terms used but not
defined in this Joinder Agreement shall have their meanings given to them in the
Exchange Agreement. This Joinder Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware. In the event of any
conflict between this Joinder Agreement and the Exchange Agreement, the terms of
this Joinder Agreement shall control.

 

The undersigned hereby joins and enters into the Exchange Agreement having
acquired LLC Units in Hawk Parent Holdings LLC. By signing and returning this
Joinder Agreement to the Corporation, the undersigned accepts and agrees to be
bound by and subject to all of the terms and conditions of and agreements of an
LLC Unitholder contained in the Exchange Agreement, with all attendant rights,
duties and obligations of an LLC Unitholder thereunder. The parties to the
Exchange Agreement shall treat the execution and delivery hereof by the
undersigned as the execution and delivery of the Exchange Agreement by the
undersigned and, upon receipt of this Joinder Agreement by the Corporation and
by Hawk Parent Holdings LLC, the signature of the undersigned set forth below
shall constitute a counterpart signature to the signature page of the Exchange
Agreement.





 



  Name:                 Address for Notices:   With copies to:                  
                                Attention:     

 

 

 



 





 